Dillon, P. J., and Lowery, J. (dissenting).
We respectfully dissent. Although plaintiffs accident occurred while defendant Mintzer was on a personal errand, the facts of this case establish that Mintzer was required to drive his own vehicle as part of his employment, that the accident occurred during Mintzer’s normal working hours, that, just prior to his personal errand, Mintzer had undertaken employment related errands and that it was neither unusual nor prohibited for employees like Mintzer to perform personal errands while out on employment related errands. On these particular facts, whether Mintzer was acting within the scope of his employment at the time of the accident is a question that must be left to the trier of fact (see, Riviello v Waldron, 47 NY2d 297, 303; Bazan v Bohne, 144 AD2d 168, 169-170; 1 NY PJI2d 398-399 [1990 Supp]). Moreover, it cannot be said, as a matter of law, that Mintzer would not have been involved in the accident had he not been required to perform the employment related errands (see, Matter of Marks v Gray, 251 NY 90, 93-94; Matos v Depalma Enters., 160 AD2d 1163, 1164). Accordingly, we would reverse the order of Supreme Court and reinstate plaintiffs complaint against defendant Forms-Rite *973Business Forms & Printing Service. (Appeal from Order of Supreme Court, Erie County, Flaherty, J.—Summary Judgment.) Present—Dillon, P. J., Denman, Lawton, Lowery and Davis, JJ.